October 4, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          CALVIN HEARNE AND BEVERLY HEARNE, Appellants

NO. 14-15-00613-CV                     V.

                      KHERA INTEREST, INC., Appellee
                     ________________________________

       This cause, an appeal from the order granting final summary judgment in
favor of appellee Khera Interest, Inc., signed April 21, 2015, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Khera Interest, Inc.

      We further order this decision certified below for observance.